Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,138,076. Although the claims at issue are not identical, they are not patentably distinct from each other because the content of the claims in US Patent ‘076 overlaps with the content in the claims in the application. 

Current Application
US Patent 11,138,076
1. A method for controlling append-only-file (AOF) rewrites, comprising:




prior to an AOF rewrite being performed, determining a recovery time that is an estimate of a time to recover a shard from an AOF when performing the AOF rewrite by at least adding write times for each of a plurality of write operations to the shard;

determining whether the recovery time exceeds a recovery time threshold; and

when the recovery time is determined to exceed the recovery time threshold, causing the AOF rewrite to be performed.
1.   A method for controlling append-only-file (AOF) rewrites, comprising:
determining an AOF utilization of a shard of a database;
determining whether the AOF utilization exceeds an AOF utilization threshold;
prior to an AOF rewrite being performed, determining a recovery time that is an estimate of a time to recover the shard from an AOF when performing the AOF rewrite by at least adding write times for each of a plurality of write operations to the shard;

determining whether the recovery time exceeds a recovery time threshold; and

when the AOF utilization is determined to exceed the AOF utilization threshold or when the recovery time is determined to exceed the recovery time threshold, causing the AOF rewrite to be performed.
2. The method of claim 1, wherein the recovery time threshold is based on a maximum downtime specified in a service level agreement.
3.   The method of claim 1, wherein determining the recovery time is based on a maximum downtime specified in a service level agreement.
3. The method of claim 1, wherein determining the recovery time includes:
determining an initial estimated loading time of a snapshot part of the AOF;
for each write operation of a plurality of write operations to the AOF, determining an amount of time required to complete the write operation; and
summing the determined amounts of time for the plurality of write operations with the initial estimate loading time.
4.   The method of claim 1, wherein determining the recovery time includes:
determining an initial estimated loading time of a snapshot part of the AOF;
for each write operation of a plurality of write operations to the AOF, determining an amount of time required to complete the write operation; and
summing the determined amounts of time for the plurality of write operations with the initial estimate loading time.
4. The method of claim 3, wherein the initial estimated loading time is based on a number of keys in the shard.
4… determining an initial estimated loading time of a snapshot part of the AOF;
5. The method of claim 3, wherein determining the amount of time required to complete the write operation includes measuring an execution time of a write operation to the AOF.
4… for each write operation of a plurality of write operations to the AOF, determining an amount of time required to complete the write operation; and
summing the determined amounts of time for the plurality of write operations with the initial estimate loading time.
6. The method of claim 1, further comprising:
determining a current total persistent storage utilization; 
determining whether the current total persistent storage utilization exceeds a total persistent storage utilization threshold; and 
when the current total persistent storage utilization exceeds the total persistent storage utilization threshold, causing an AOF rewrite to be performed.
5.   The method of claim 1, further comprising:
determining a current total persistent storage utilization;
determining whether the current total persistent storage utilization exceeds a total persistent storage utilization threshold; and
when the current total persistent storage utilization exceeds the total persistent storage utilization threshold, causing an AOF rewrite to be performed.
7. A system for controlling append-only-file (AOF) rewrites, comprising: 



determine whether the AOF utilization exceeds an AOF utilization threshold; 

prior to an AOF rewrite being performed, determine a recovery time that is an estimate of a time to recover a shard from an AOF when performing the AOF rewrite by at least adding write times for each of a plurality of write operations to the shard; 

determine whether the recovery time exceeds a recovery time threshold; and 

when the recovery time is determined to exceed the recovery time threshold, cause the AOF rewrite to be performed.
6.   A system for controlling append-only-file (AOF) rewrites, comprising:
at least one hardware processor configured to:
determine an AOF utilization of a shard of a database;
determine whether the AOF utilization exceeds an AOF utilization threshold;

prior to an AOF rewrite being performed, determine a recovery time that is an estimate of a time to recover the shard from an AOF when performing the AOF rewrite by at least adding write times for each of a plurality of write operations to the shard;

determine whether the recovery time exceeds a recovery time threshold; and

when the AOF utilization is determined to exceed the AOF utilization threshold or when the recovery time is determined to exceed the recovery time threshold, cause the AOF rewrite to be performed.
8. The system of claim 7, wherein the recovery time threshold is based on a maximum downtime specified in a service level agreement.
8.    The system of claim 6, wherein the at least one hardware processor determines the recovery time based at least on a maximum downtime specified in a service level agreement.
9. The system of claim 7, wherein the at least one hardware processor determines the recovery time by at least: 
determining an initial estimated loading time of a snapshot part of the AOF; 
for each write operation of a plurality of write operations to the AOF, determining an amount of time required to complete the write operation; and 
summing the determined amounts of time for the plurality of write operations with the initial estimated loading time.
9.   The system of claim 6, wherein the at least one hardware processor determines the recovery time by at least:
determining an initial estimated loading time of a snapshot part of the AOF;
for each write operation of a plurality of write operations to the AOF, determining an amount of time required to complete the write operation; and
summing the determined amounts of time for the plurality of write operations with the initial estimated loading time.
10. The system of claim 9, wherein the initial estimated loading time is based on a number of keys in the shard.
9… determining an initial estimated loading time of a snapshot part of the AOF;
11. The system of claim 9, wherein determining the amount of time required to complete the write operation includes measuring an execution time of a write operation to the AOF.
9… for each write operation of a plurality of write operations to the AOF, determining an amount of time required to complete the write operation; and
summing the determined amounts of time for the plurality of write operations with the initial estimated loading time.
12. The system of claim 7, wherein the at least one hardware processor is also configured to:
determine a current total persistent storage utilization;
determine whether the current total persistent storage utilization exceeds a total persistent storage utilization threshold; and
when the current total persistent storage utilization exceeds the total persistent storage utilization threshold, cause an AOF rewrite to be performed.
10.   The system of claim 6, wherein the at least one hardware processor is also configured to:
determine a current total persistent storage utilization;
determine whether the current total persistent storage utilization exceeds a total persistent storage utilization threshold; and
when the current total persistent storage utilization exceeds the total persistent storage utilization threshold, cause an AOF rewrite to be performed.
13. A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for controlling append-only-file (AOF) rewrites, the method comprising:




prior to an AOF rewrite being performed, determining a recovery time that is an estimate of a time to recover a shard from an AOF when performing the AOF rewrite by at least adding write times for each of a plurality of write operations to the shard;
determining whether the recovery time exceeds a recovery time threshold; and
when the recovery time is determined to exceed the recovery time threshold, causing the AOF rewrite to be performed.
11.  A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for controlling append-only-file (AOF) rewrites, the method comprising:
determining an AOF utilization of a shard of a database;
determining whether the AOF utilization exceeds an AOF utilization threshold;
prior to an AOF rewrite being performed, determining a recovery time that is an estimate of a time to recover the shard from an AOF when performing the AOF rewrite by at least  adding write times for each of a plurality of write operations to the shard;
determining whether the recovery time exceeds a recovery time threshold; and
when the AOF utilization is determined to exceed the AOF utilization threshold or when the recovery time is determined to exceed the recovery time threshold, causing the AOF rewrite to be performed.
14. The non-transitory computer-readable medium of claim 13, wherein the recovery time threshold is based on a maximum downtime specified in a service level agreement.
13.    The non-transitory computer-readable medium of claim 11, wherein determining the recovery time is based on a maximum downtime specified in a service level agreement.
15. The non-transitory computer-readable medium of claim 13, wherein determining the recovery time includes:
determining an initial estimated loading time of a snapshot part of the AOF;
for each write operation of a plurality of write operations to the AOF, determining an amount of time required to complete the write operation; and
summing the determined amounts of time for the plurality of write operations with the initial estimated loading time.
14.  The non-transitory computer-readable medium of claim 11, wherein determining the recovery time includes:
determining an initial estimated loading time of a snapshot part of the AOF;
for each write operation of a plurality of write operations to the AOF, determining an amount of time required to complete the write operation; and
summing the determined amounts of time for the plurality of write operations with the initial estimated loading time.
16. The non-transitory computer-readable medium of claim 15, wherein the initial estimated loading time is based on a number of keys in the shard.
14…determining an initial estimated loading time of a snapshot part of the AOF;
17. The non-transitory computer-readable medium of claim 15, wherein determining the amount of time required to complete the write operation includes measuring an execution time of a write operation to the AOF.
14… for each write operation of a plurality of write operations to the AOF, determining an amount of time required to complete the write operation; and
summing the determined amounts of time for the plurality of write operations with the initial estimated loading time.
18. The non-transitory computer-readable medium of claim 13, wherein the method further comprises:
determining a current total persistent storage utilization;
determining whether the current total persistent storage utilization exceeds a total persistent storage utilization threshold; and
when the current total persistent storage utilization exceeds the total persistent storage utilization threshold, causing an AOF rewrite to be performed.
15.   The non-transitory computer-readable medium of claim 11, wherein the method further comprises:
determining a current total persistent storage utilization;
determining whether the current total persistent storage utilization exceeds a total persistent storage utilization threshold; and
when the current total persistent storage utilization exceeds the total persistent storage utilization threshold, causing an AOF rewrite to be performed.


Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the method as claimed is not tied to any particular machine or apparatus.
Under Bilski, "[a] claimed process is surely patent-eligible under § 101 if: (1) it is tied to a particular machine or apparatus, or (2) it transforms a particular article into a different state or thing." To avoid preemption the Federal Circuit emphasized that "the use of a specific machine or transformation of an article must impose meaningful limits on the claim's scope to impart patent-eligibility;" that "the involvement of the machine or transformation in the claimed process must not merely be insignificant extra-solution activity;" and that the transformation "must be central to the purpose of the claimed process."  In re Bilski, — F.3d —, 88 U.S.P.Q.2d 1385 (2008).
Claims 7-12 are rejected under 35 U.S.C. 101 because the system lacks any hardware element to constitute a system as claimed to fit any patentable category set forth in 35 U.S.C. 101.
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more.
STEP 1 (Is the Claim directed to a process, machine, manufacture or composition of matter?)
Claims 1-18 are drawn to a method, system and article of manufacture, thus they fall into one of the four recognized statutory classes. 

STEP 2A Prong One (Does the claim recite an abstract idea, law of nature, or natural phenomenon?)
1. A method for controlling append-only-file (AOF) rewrites, comprising:
prior to an AOF rewrite being performed, determining a recovery time that is an estimate of a time to recover a shard from an AOF when performing the AOF rewrite by at least adding write times for each of a plurality of write operations to the shard;
determining whether the recovery time exceeds a recovery time threshold; and
when the recovery time is determined to exceed the recovery time threshold, causing the AOF rewrite to be performed.
3. The method of claim 1, wherein determining the recovery time includes:
determining an initial estimated loading time of a snapshot part of the AOF;
for each write operation of a plurality of write operations to the AOF, determining an amount of time required to complete the write operation; and
summing the determined amounts of time for the plurality of write operations with the initial estimate loading time.
6. The method of claim 1, further comprising:
determining a current total persistent storage utilization; 
determining whether the current total persistent storage utilization exceeds a total persistent storage utilization threshold; and when the current total persistent storage utilization exceeds the total persistent storage utilization threshold, causing an AOF rewrite to be performed.
For Step 2A Prong One: 
The limitation of determining a recovery time, estimating recovery time, determining whether the recovery time exceeds threshold, providing as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  The context of this claim encompasses determining a recovery time, estimating recovery time, determining whether the recovery time exceeds threshold (mental process) of Claims 1, 7, 13, determining the estimated loading time, summing amount of time of Claims 3, 9, 15; determining a current total persistent storage utilization, determining whether the persistent storage utilization exceeds threshold Claim 6, 12, 18.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper and/or determining a recovery time, estimating recovery time (By doing calculations on paper), determining whether the time exceeds the threshold (comparing the time on table), determining the estimated loading time, summing the amount of time with the aid of pen and paper but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
For Step 2A Prong Two: 
The claim does not recite any additional element which are directed to insignificant activity. 
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Center.  Status information for published applications may be obtained from Patent Center.   For more information about the Patent Center, see https://patentcenter.uspto.gov.  Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/WILSON LEE/               Primary Examiner, Art Unit 2152